NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the ca se and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2001-18T3

PAULA KARES,

          Plaintiff-Respondent,

v.

MICHAEL KARES,

     Defendant-Appellant.
_____________________________

                    Submitted October 27, 2020 – Decided November 12, 2020

                    Before Judges Haas and Natali.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-2539-16.

                    Karen Kirchoff Siminski, Esq., LLC, attorneys for
                    appellant (Kenneth C. Marano, on the brief).

                    Respondent has not filed a brief.

PER CURIAM

          In this post-judgment matrimonial matter, defendant appeals from the

Family Part's October 23, 2018 order denying his motion for a modification of
his child support obligation and requiring him to continue to pay his proportional

79% share of his child's summer camp expenses. Defendant also challenges the

court's December 18, 2018 order denying his motion for reconsideration. We

affirm.

         The parties were married in 2008 and divorced in 2012. They have one

child.

         Following a post-judgment hearing, the trial court issued an order on

January 11, 2016 that imputed $200,000 in annual income to defendant and set

his child support obligation at $615 per week. The court ordered plaintiff to

give defendant forty-five days advance notice of their child's summer camp

expenses and directed defendant to pay his 79% share of this bill within fifteen

days of his receipt of it.

         On July 5, 2018, defendant filed a motion which, among other things,

sought to reduce his child support obligation and require defendant to choose a

less expensive camp for the parties' child. In support of his motion to modify

child support, defendant alleged that his business, EZ-Rectors, had fallen on

hard times and was being administered by one of its creditors. He claimed that

he earned $64,500 in 2017 and was earning much less in 2018.




                                                                          A-2001-18T3
                                        2
      On October 23, 2018, Judge Jane Gallina-Mecca denied defendant's

motion to modify child support because he failed to submit a fully completed

Case Information Statement (CIS) as required by Rule 5:5-4(a)(4). This Rule

states:

             When a motion or cross-motion is filed for modification
             . . . of . . . child support . . . , the movant shall append
             copies of the movant's current [CIS] and the movant's
             [CIS] previously executed or filed in connection with
             the order, judgment or agreement sought to be
             modified.

      As the judge explained in her thorough written decision, defendant failed

to comply with Rule 5:5-4(a) because his CIS was woefully incomplete.

Defendant was the sole shareholder of EZ-Rectors, a company he founded, but

his CIS contained no information concerning the value of his shares. Although

defendant claimed he was no longer earning $200,000 per year as imputed to

him in the 2016 order, the only pay stubs he submitted demonstrated he was

earning $4600 per week, which exceeded this annual figure. Defendant did not

attach any personal income tax returns or corporate business records to his CIS,

and failed to list any transportation, cellphone, or other Schedule B expenses.

      Accordingly, Judge Gallina-Mecca found that defendant had not presented

"a scintilla of evidence . . . for the [c]ourt to conclude that he is in worse financial

circumstances than he was in 2016." Thus, she denied defendant's motion

                                                                                A-2001-18T3
                                           3
because she did not have the financial information needed to determine whether

defendant had established a change of circumstances warranting a modification

of his child support obligation.

      The judge also denied defendant's motion to require plaintiff to send the

child to a different summer camp. Defendant had not paid his $14,772 share of

this expense for 2016, 2017, or 2018. The child attended the same camp each

year, and plaintiff always gave defendant the required forty-five day notice of

the cost of this facility.

      Defendant claimed he found two less expensive camps that the child could

attend. However, one of these camps was in New York, and Judge Gallina-

Mecca found that "the second alternative camp [was] roughly the same price as

the camp selected by [p]laintiff." Thus, the judge ordered defendant to pay

plaintiff the $14,772 he owed her.

      Defendant thereafter filed a motion for reconsideration. He raised the

same arguments that had been fully considered, and rejected, by Judge Gallina-

Mecca. Although the December 18, 2018 order stated that the motion was filed

one day late under Rule 4:49-2, the judge nevertheless considered the motion on

the merits. In her comprehensive oral decision, the judge again found that




                                                                       A-2001-18T3
                                      4
defendant's CIS was "woefully inadequate to support his assertion that he [was]

making significantly less than $200,000 per year."

      In this regard, defendant again failed to provide his tax returns and

business records and, due to this "complete lack of transparency," the judge

observed that "it is entirely possible and feasible that the defendant has, in fact,

manipulated his finances in order to create a situation so as to persuade this court

that he is suffering financial consequences which would warrant a change in

circumstance[s]." Thus, the judge concluded that defendant "provided a[n] . . .

incomplete picture of his business and income and provide[d] no information

for this court to assess the economic and non-economic benefits he receives from

his business."

      Judge Gallina-Mecca also found no basis for reconsidering her denial of

defendant's motion concerning the summer camp expenses. Defendant received

the annual notices required by the 2016 order and raised no objection prior to

plaintiff asking him to pay his proportional share of the cost. This appeal

followed.

      On appeal, defendant argues that the judge should have modified his child

support obligation even though his CIS was incomplete and did not include tax

returns or business records. He alleges the meager information he supplied was


                                                                            A-2001-18T3
                                         5
sufficient and that the judge erred by noting that his submission "lacked

transparency."   Defendant also asserts that the judge should have required

plaintiff to send the parties' child to a less expensive summer camp.

      Having considered these contentions in light of the record and the

applicable law, we affirm substantially for the reasons expressed by Judge

Gallina-Mecca in her thoughtful opinions denying defendant's requests. We add

the following comments.

      Established precedents guide our task on appeal. We owe substantial

deference to the Family Part's findings of fact because of that court's special

expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12 (1998).

Thus, "[a] reviewing court should uphold the factual findings undergirding the

trial court's decision if they are supported by adequate, substantial and credible

evidence on the record." MacKinnon v. MacKinnon, 191 N.J. 240, 253-54

(2007) (alteration in original) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)). We will only reverse the judge's decision

when it is necessary to "ensure that there is not a denial of justice beca use the

family court's conclusions are [] clearly mistaken or wide of the mark." Parish

v. Parish, 412 N.J. Super. 39, 48 (App. Div. 2010) (alteration in original)




                                                                          A-2001-18T3
                                        6
(internal quotations omitted) (quoting N.J. Div. of Youth & Family Servs. v.

E.P., 196 N.J. 88, 104 (2008)).

      Further, we review the denial of a motion for reconsideration to determine

whether the trial court abused its discretion. Cummings v. Bahr, 295 N.J. Super.
374, 389 (App. Div. 1996). "Reconsideration cannot be used to expand the

record and reargue a motion." Capital Fin. Co. of Delaware Valley, Inc. v.

Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008).                A motion for

reconsideration is meant to "seek review of an order based on the evidence

before the court on the initial motion . . . not to serve as a vehicle to introduce

new evidence in order to cure an inadequacy in the motion record." Ibid.

      For these reasons, reconsideration should only be granted in "those cases

which fall into that narrow corridor in which either 1) the [c]ourt has expressed

its decision based upon a palpably incorrect or irrational basis, or 2) it is obvious

that the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence. . . ." Cummings, 295 N.J. Super. at 384

(quoting D’Atria v. D’Atria, 242 N.J. Super. 392, 401-02 (Ch. Div. 1990)).

Therefore, we have held that "the magnitude of the error cited must be a game-

changer for reconsideration to be appropriate." Palombi v. Palombi, 414 N.J.

Super. 274, 289 (App. Div. 2010).


                                                                             A-2001-18T3
                                         7
      After applying these principles, we discern no basis for disturbing Judge

Gallina-Mecca's reasoned determinations. Child support orders are subject to

modification pursuant to N.J.S.A. 2A:34-23 upon a showing of changed

circumstances. Lepis v. Lepis, 83 N.J. 139, 146 (1980). The motion judge may

revise child support when the party seeking modification satisfies the burden of

showing a change of circumstances warranting relief or alteration of the prior

order. Id. at 157.

      Significant changes in the income or earning capacity of either spouse

may result in a finding of changed circumstances. W.S. v. X.Y., 290 N.J. Super.
534, 539-40 (App. Div. 1996). "[T]he changed-circumstances determination

must be made by comparing the parties' financial circumstances at the time the

motion for relief is made with the circumstances which formed the basis for the

last order fixing support obligations." Beck v. Beck, 239 N.J. Super. 183, 190

(App. Div. 1990).

      Thus, the "complete financial information of both parents [is] necessary

for any order of child support." Zazzo v. Zazzo, 245 N.J. Super. 124, 129 (App.

Div. 1990). The financial information submitted to the court must be current

and updated prior to any modification order. Gulya v. Gulya, 251 N.J. Super.
250, 253-54 (App. Div. 1991).


                                                                        A-2001-18T3
                                       8
      Accordingly, Rule 5:5-4(a)(4) specifically requires the moving party to

provide the court with his or her complete "current [CIS] and the [CIS]

previously executed or filed in connection with the order, judgment or

agreement sought to be modified." "This mandate is not just window dressing.

It is, on the contrary, a way for the trial judge to get a complete picture of the

finances of the movants in a modification case." Gulya, 251 N.J. Super. at 253.

      Here, defendant did not provide a complete CIS when he sought to modify

his child support obligation. He provided no financial information concerning

his company, neglected to supply his personal income tax forms or business

records, did nothing to demonstrate the value of his company, and did not even

list all of his expenses on the CIS. Due to this lack of transparency, the judge

was properly concerned that defendant might be distorting his actual financial

situation. Therefore, she correctly declined to modify his financial obligations

to the parties' child.

      Similarly, defendant presented no persuasive evidence that the two

summer camps he belatedly proposed for the parties' child were valid cost -

saving options.     One of the camps was in New York, and the other was

comparably priced to the facility the child had attended for three summers.




                                                                          A-2001-18T3
                                        9
Therefore, there was substantial credible evidence in the record to support the

judge's denial of defendant's motion concerning the camp.

       In his motion for reconsideration, defendant raised the exact same

contentions that were previously unsuccessful. Thus, Judge Gallina-Mecca did

not abuse her discretion by denying the motion. Cummings, 295 N.J. Super. at

389.

       Affirmed.




                                                                       A-2001-18T3
                                     10